             Case 8:21-bk-10525-ES                            Doc 36 Filed 03/17/21 Entered 03/17/21 16:51:26                               Desc
                                                               Main Document    Page 1 of 5




 Fill in this information to identify the case:

 Debtor name         The Source Hotel, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 Case number (if known)         8:21-bk-10525-ES
                                                                                                                                o   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case .

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        o         Schedule AlB: Assets-Real and Personal Property (Official Form 206A1B)
        o         Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 2060)
        o         Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        o         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        o         Schedule H: Codebtors (Official Form 206H)
        o         Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
         •        Amended Schedule             List of 20 Largest Unsecured Claims
        o         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        o         Other document that requires a declaration

       I ded.rn ""dec pe",,, ofpe;",y 'h., 'he forn,o;",;' 'me "d                 oo~
        Executed on          March 16, 2021                          x--;;o-;_-:--_-;-:---;:--'l-;-~~=---;--;--;-;;--;__;__,...,.:_---=--=--=----------
                                                                       Signature of indiVidual signing on behalf of debtor

                                                                       Donald Chae
                                                                       Printed name

                                                                       Manager of Sole Member of Debtor
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case. LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                    Case 8:21-bk-10525-ES                            Doc 36 Filed 03/17/21 Entered 03/17/21 16:51:26                                             Desc
                                                                      Main Document    Page 2 of 5

 Fill in this information to identify the case:
 Debtor name The Source Hotel, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA - SANTA ANA
 Case number (if known):         8:21-bk-10525-ES                                                                                                     amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Beach                                                          Loan                                                                                                $14,500,000.00
 Orangethorpe Hotel
 III, LLC
 P.O. Box 489
 Buena Park, CA
 90621
 Evergreen Electric                                             Vendor (Expired         Disputed                                                                        $528,260.00
 Construction                                                   Mechanic's Lien)
 629 Grove View
 Lane
 La Canada, CA
 91011
 Newgens, Inc.       Ted Sul                                                                                                                                            $413,601.12
 14241 Foster Road
 La Mirada, CA 90638 tedsul@newgens.c
                     om
 Cabrillo Hoist      Rachel Castro                                                                                                                                      $226,301.50
 P.O. Box 3179
 Rancho              rcastro@cabrilloho
 Cucamonga, CA       ist.com
 91729
 Harbor All Glass &                                             Vendor (Expired         Disputed                                                                        $165,166.11
 Mirror, Inc.                                                   Mechanic's Lien)
 1926 Placentia Ave.
 Costa Mesa, CA
 92627
 Westransco Inc.                                                Storage                                                                                                 $144,419.90
 1771 N. Delilah
 Street
 Corona, CA 92879
 Hirsch Bedner                                                  Vendor                                                                                                  $109,290.98
 Associates
 3216 Nebraska
 Avenue
 Santa Monica, CA
 90404



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 8:21-bk-10525-ES                            Doc 36 Filed 03/17/21 Entered 03/17/21 16:51:26                                             Desc
                                                                      Main Document    Page 3 of 5


 Debtor    The Source Hotel, LLC                                                                              Case number (if known)         8:21-bk-10525-ES
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 WESCO Distribution                                             Vendor                                                                                                  $108,209.02
 Inc.
 6251 Knott Avenue
 Buena Park, CA
 90620
 Diablo Consulting               Edward Riggs                                                                                                                             $84,625.01
 13200 Crossroads
 Parkway N
 Ste. 115
 City of Industry, CA
 91746
 Ace Tek Roofing Co.                                            Vendor                                                                                                    $76,968.00
 747 S. Ardmore
 Ave., Suite 405
 Los Angeles, CA
 90005
 Morrow Meadows                  Briana Ochoa                                                                                                                             $69,213.01
 231 Benton Court
 City of Industry, CA            bochoa@morrow-
 91789                           meadows.com
 Chefs Toys                      Steve Ruck                                                                                                                               $57,273.24
 18430 Pacific Street
 Fountain Valley, CA             stever@chefstoys.
 92708                           com
 Salamander Fire                                                Vendor (Expired         Disputed                                                                          $55,599.99
 Protection, Inc                                                Mechanic's Lien)
 6103 Tyrone Street
 Van Nuys, CA 91401
 Nemo & Rami, Inc.                                              Vendor (Expired         Disputed                                                                          $35,680.66
 1930 W. Holt Ave.                                              Mechanic's Lien)
 Pomona, CA 91768
 Stumbaugh &                                                    Vendor                                                                                                    $33,000.00
 Associates, Inc.
 3303 N. San
 Fernando Blvd
 Burbank, CA 91504
 Alcal Specialty                                                Vendor                                                                                                    $27,025.90
 Contracting Inc.
 4589 Firestone Blvd.
 South Gate, CA
 90280
 OJ Insulation LP                                               Vendor (Expired         Disputed                                                                          $25,448.00
 600 S Vincent Ave.                                             Mechanic's Lien)
 Azusa, CA 91702
 KS Steel Corp.                                                 Vendor (Expired         Disputed                                                                          $21,195.00
 1748 Industrial Way                                            Mechanic's Lien)
 Los Angeles, CA
 90023
 DKY Architects                                                 Vendor                                                                                                    $20,835.50
 15375 Barranca
 Pkwy.
 Suite A-210
 Irivne, CA 92618

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 8:21-bk-10525-ES                            Doc 36 Filed 03/17/21 Entered 03/17/21 16:51:26                                             Desc
                                                                      Main Document    Page 4 of 5


 Debtor    The Source Hotel, LLC                                                                              Case number (if known)         8:21-bk-10525-ES
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Master Glass                    Dooman Jun                                                                                                                               $19,200.00
 2225 W. Pico Blvd.,
 Unit C                          masterglass411@y
 Los Angeles, CA                 ahoo.com
 90006




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 8:21-bk-10525-ES                Doc 36 Filed 03/17/21 Entered 03/17/21 16:51:26                                      Desc
                                      Main Document    Page 5 of 5
                                   PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

 3   A true and correct copy of the foregoing document entitled AMENDED LIST OF CREDITORS WHO
     HAVE THE 20 LARGEST UNSECURED CLAIMS AND ARE NOT INSIDERS will be served or was
 4   served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
     manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On March 17, 2021, I checked the CM/ECF docket for this bankruptcy case
 7   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
     to receive NEF transmission at the email addresses stated below:
 8
         •     Ron Bender rb@lnbyb.com
 9       •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
         •     Daniel A Lev dlev@sulmeyerlaw.com,
10             ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
         •     Grant A Nigolian grant@gnpclaw.com,
11             process@gnpclaw.com;grant.nigolian@gmail.com
         •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
12       •     Ho-El Park hpark@hparklaw.com
         •     Ronald N Richards ron@ronaldrichards.com,
13             morani@ronaldrichards.com,justin@ronaldrichards.com
         •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
14
     2. SERVED BY UNITED STATES MAIL: On March 17, 2021, I served the following persons and/or
15   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
16   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
17
     None.
18                                                                           Service information continued on attached page

19
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
20   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on March 17, 2021, I served the following persons and/or entities by personal delivery, overnight mail
21   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
22   mail to, the judge will be completed no later than 24 hours after the document is filed.

23   None.

24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
25   true and correct.

26    March 17, 2021                      Stephanie Reichert                            /s/ Stephanie Reichert
      Date                                Type Name                                     Signature
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
